Citation Nr: 1518590	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for bilateral hamstring disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to June 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

With respect to the Veteran's claim for service connection for a left knee condition, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has been diagnosed with various left knee conditions while on active duty.  Thus, although the Veteran's knee disability claim was originally adjudicated only with respect to dislocation of the knee cap, under Clemons, it can be broadened to include a claim for any left knee disability.  As such, the Veteran's claim has been recharacterized accordingly.

In July 2014, the Veteran testified before the undersigned.  However, the recording of that hearing was inaudible, and no transcript could be produced.  In an August 2014 letter, the Veteran was offered the opportunity to testify again before the Board, and was advised to respond within 60 days if he wished to appear at another hearing.  A December 2014 report of general information reflects that the Veteran accepted an informal Decision Review Officer (DRO) conference in lieu of an additional hearing before the Board.  A copy of the December 2014 informal DRO conference report is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that there are outstanding VA treatment records that may be pertinent to the issues on appeal that have not been associated with the claims file.  The most recent VA treatment records are from April 2012.  As these outstanding records could suggest a possible relationship between the Veteran's in-service injuries and any current disabilities, these records should be obtained and associated with the claims file.

Disability Manifested by Chest Pain

The Veteran has asserted that he currently has chest pain with exertion, and that this pain began while he was on active duty.  A review of the service treatment records (STR's) shows a May 2005 radiograph of the chest revealed a cardiac silhouette that was mildly enlarged.  The impression was mild cardiomegaly.  A December 2005 emergency room note reflects that the Veteran complained of chest pain with initial onset the night prior, resuming the next day while running for PT, and that he reported a history of intermittent chest pain since June 2005 that was being treated with albuterol.  The diagnosis was costochondritis and he was put on PT restriction for 1 week.  On his March 2009 separation examination, the Veteran reported chest pain with running or exertion.  The chest pain was described as sharp, substernal, and non radiating.  He also stated he felt shortness of breath with the chest pain.  An ECG conducted was normal.  X-ray showed an enlarged heart.  On the Veteran's September 2011 substantive appeal he stated that he is in constant pain as a result of his chest pains.  In a December 2014 contact note, it shows that the Veteran reported that his chest pain initially started when he had a panic attack in 2004 after he returned from Iraq.

In July 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran stated that he complained of panic attacks inducing chest pain during physical training.  The examiner also noted that the physical examination of the Veteran was unremarkable and that the Veteran indicated that his condition improved after he left the service.  Echocardiogram results showed evidence of mild diastolic dysfunction but were otherwise normal.  The examiner diagnosed atypical chest pain due to panic attack and anxiety.  

The Board finds that the July 2010 VA examination and opinion report is inadequate.  In this regard, the Board notes that the examiner's conclusion is based on the Veteran's history of chest pain after a panic attack on one occasion, a chest x-ray finding of mild cardiomegaly, and echocardiogram results.  However, the examiner did not address the Veteran's in-service diagnosis of costochondritis, or his consistent in-service and post-service complaints of chest pain on exertion and with physical activity.  Furthermore, the examiner failed to provide a well-reasoned and detailed rationale for all conclusions reached.  Therefore, as the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a current chest pain condition that is a result of the costochondritis he was diagnosed with in service.  

Left knee disability

The Veteran contends that he has a current left knee condition that is a direct result of knee injuries incurred while on active duty.  Specifically, the Veteran asserts that he injured his knee in 2001 during PT for basic training, and he also asserts that he hyperextended his knee in 2008.

The Veteran's STR's reflect that on a May 2005 physician's report of medical assessment, it was noted that the Veteran had a history of left knee pain that was treated with rest and medications.  X-ray showed callous formation in tibial tuberosity that was noted to be likely due to injury 4 years prior.  In October 2005 he complained of left knee pain.  On physical examination, he had a slight lump on the anterior left knee, it was tender to palpation, and there was mild diffuse edema.  The assessment was left knee pain.  An April 2008 treatment note shows the Veteran complained of left knee pain that had persisted for 1 day after playing basketball.  He reported he heard a 'pop' when he landed.  He denied any radiating pain or numbness/tingling.  An x-ray was taken, and he was assessed with left LCL sprain.  He was put on light duty for 1 week.  An April 2008 left knee follow-up appointment reflects that the Veteran was again assessed with left knee LCL sprain.  A week later, a treatment note states that the left knee pain resolved.  A March 2009 report of medical assessment shows that the Veteran noted a dislocated knee cap, chronic left knee pain, and a swollen knee.  On his March 2009 separation examination, the Veteran reported chronic left knee pain.  On examination, the knee had no intermittent locking or buckling.  Pain was elicited by motion, and he had minimal pain with flexion and extension.  On an April 2009 report of medical history, the Veteran reported frequent left knee problems after physical training.  

A September 2009 VAMC treatment record reflects that the Veteran reported chronic left knee pain, but no pain in the previous 4 months.  

At the July 2010 VA examination, the Veteran reported off and on pain and tenderness in his left knee.  He stated that his knee flares up usually with any physical training, exercise, walking or standing, and results in limping when he walks.  The Veteran stated he takes pain medication as needed.  On physical examination, the knee joint appeared normal.  There was no swelling, abnormal movement, instability or weakness.  Range of motion was 0-140 degrees, and after repetitive use the joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Gait was normal.  X-ray revealed mild narrowing of the medial compartment joint space.  The examiner diagnosed left knee cap dislocation, resolved in a June 2011 addendum opinion.

The Board finds that the July 2010, and June 2011 VA addendum opinion is inadequate.  In this regard, the Board notes that the examiner provided a diagnosis based on the Veteran's history of a dislocated left knee cap.  However, the examiner did not address the Veteran's in-service diagnosis of left knee LCL sprain or his consistent in-service and post-service complaints of chronic knee pain with any physical activity.  The examiner also failed to address whether the x-ray finding of mild narrowing of the medial compartment joint space was related to the Veteran's current complaints of left knee pain.  Furthermore, the examiner failed to provide a well-reasoned and detailed rationale for all conclusions reached.  Therefore, as the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a current left knee condition that is a result of the LCL sprain he has diagnosed with in service, the callous formation in the tibial tuberosity noted in May 2005, or the mild narrowing of the medial compartment joint space found on the July 2010 x-ray.  

Bilateral Hamstring Disability

The Veteran contends that he has a current bilateral hamstring condition as a result of bilateral hamstring sprains incurred in service.  Specifically, the Veteran asserts that he injured both hamstrings separately during trainings while on active duty.

A review of the Veteran's STR's shows a November 2006 emergency room note in which the Veteran complained of left thigh pain that improved upon release.  The Veteran was assessed with leg muscle strain and placed on light duty for 1 week.  A November 2006 emergency room treatment note reflects that the Veteran pulled a hamstring muscle and was having difficulty walking.  He reported acute onset, non-radiating, sharp burning pain in the low posterior upper thigh.  The left thigh was tender with swelling and the left hamstring muscles were tender.  The assessment was left bicep strain.  At separation, the Veteran reported that he pulled both hamstrings before his deployment to Okinawa.  

At the July 2010 VA examination, the Veteran reported intermittent mild thigh pain that was increased with any exertion.  The severity of the pain was noted to be 5/10 on the pain scale, and pain was usually triggered by any physical activity.  The pain was said to be relieved by rest and pain medication.  The Veteran reported that he is unable to run for long distances due to the pain.  On physical examination, the examiner noted there was no tenderness over the thigh muscles and no evidence of edema or erythema.  There was normal range of motion of the hip, knee, and ankle joints.  The examiner diagnosed bilateral hamstring sprain, resolved in a June 2011 addendum opinion.  

The Board finds that the July 2010, and June 2011 VA addendum opinion is inadequate.  In this regard, the Board notes that while the examiner provided a diagnosis based on the Veteran's history of in-service bilateral hamstring strains, the examiner did not address the Veteran's competent and credible reports of continued thigh pain with physical activity and whether his current symptoms are caused by or related to the in-service injuries.  Therefore, as the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a current bilateral thigh condition that is a result of the hamstring sprains he has diagnosed with in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated from April 2012 to the present. 

2.  Thereafter, the RO should schedule the Veteran with an appropriate examiner, other than the examiner who conducted the June 2010 examination, to determine the nature and etiology of any current disability manifested by chest pain.  The examiner must review the Veteran's Virtual VA and VBMS claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

a) Identify any disability manifested by chest pain. 
 
b)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability manifested by chest pain had its onset in or is etiologically related to service.  

In providing the above opinion, the examiner should specifically address the Veteran's in-service diagnosis of costochondritis and finding of mild cardiomegaly.  The examiner should also reconcile his opinion with prior opinions of record.

The examiner should take into account the Veteran's statements that he has chest pain with exertion and physical activity, and has had chest pain since service.
The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

3.  The RO should schedule the Veteran for a VA joints examination, with an examiner other than the examiner who conducted the June 2010 examination, to determine the nature and etiology of any current left knee disability.  The examiner must review the Veteran's Virtual VA and VBMS claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

a) Identify any left knee disabilities, to include arthritis.  
 
b)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed left knee disability had its onset in or is etiologically related to service.

The examiner should specifically address the in-service diagnoses of dislocated left knee cap, left LCL sprain, callous formation in the tibial tuberosity, and VA examination finding of mild narrowing of the medial compartment joint space.  The examiner should reconcile his opinion with prior opinions of record.

The examiner should take into account the Veteran's statements that his knee became painful after injuries sustained during physical training, and the Veteran's assertions that he has had pain in his knee ever since the in-service injuries.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

4.  The RO should schedule the Veteran for a VA examination, with an examiner other than the examiner who conducted the June 2010 examination, to determine the nature and etiology of any current hamstring disability.  The examiner must review the Veteran's Virtual VA and VBMS claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed hamstring disability had its onset in or is etiologically related to service.  The examiner should reconcile his opinion with other opinions of record.

The examiner should take into account the findings in the Veteran's service treatment records as well as his competent and credible reports of continued thigh pain with physical activity when rendering an opinion as to whether he any current hamstring disability is related to the in-service injuries.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

5.  After ensuring that the examination reports are adequate, readjudicate the claims on appeal.   If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




